Citation Nr: 9935064	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-29 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for undiagnosed illnesses 
manifested by skin rashes, fatigue, joint aches, headaches, 
muscle spasms, diarrhea, depression, loss of sex drive, 
overweight and memory loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from February 1971 to January 
1973 and from December 1990 to April 1991.  He served in the 
Persian Gulf War (PGW) in the Southwest Asia theater of 
operations from December 1990 to April 1991.  He also had 
many years of service in the U.S. Navy Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied service 
connection for hypertension as well as undiagnosed illnesses 
manifested by skin rashes, fatigue, joint aches, headaches, 
muscle spasms, diarrhea, depression, loss of sex drive, 
overweight and memory loss.  In February 1999, the Board 
denied service connection for hypertension and remanded the 
case to the RO for additional development with regard to the 
issues shown on the first page of this decision.  




FINDINGS OF FACT

1.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
skin rashes, and he has not submitted competent (medical) 
evidence linking his seborrheic dermatitis, found prior to 
his service in the PGW, to an incident of service, including 
an acute seborrheic cyst found during his first period of 
service, or showing an increase in this disability during the 
PGW.

2.  The veteran has not submitted medical evidence or 
objective indicators of one or more signs of an undiagnosed 
illness manifested by fatigue.

3.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
joint aches, and he has not submitted competent (medical) 
evidence linking his right and left knee conditions, right 
and left elbow conditions, and right wrist condition to an 
incident of service or showing an increase in severity of 
these conditions in service.

4.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
headaches, and he has not submitted competent (medical) 
evidence linking his tension headaches, first found prior to 
service in the PGW, to an incident of service or showing an 
increase in this disability during the PGW.

5.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
muscle spasms.

6.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
diarrhea.

7.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
depression, and he has not submitted competent (medical) 
evidence linking his anxiety disorder, first found after the 
PGW, to an incident of service.

8.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
loss of sex drive, and he has not submitted competent 
(medical) evidence linking his erectile dysfunction, first 
found after the PGW, to an incident of service.

9.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
overweight, and he has not submitted competent (medical) 
evidence linking his obesity, found prior to service in the 
PGW, to an incident of service or showing an increase in this 
disability during the PGW.

10.  The veteran has not submitted medical evidence or 
objective indicators of an undiagnosed illness manifested by 
memory loss.




CONCLUSION OF LAW

The claims of service connection for undiagnosed illnesses 
manifested by skin rashes, fatigue, joint aches, headaches, 
muscle spasms, diarrhea, depression, loss of sex drive, 
overweight, and memory loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service, VA and private medical records show that the veteran 
was treated and evaluated for various conditions in the 
1970's, 1980's and 1990's.  The more salient medical reports 
with regard to the claims being considered in this appeal are 
discussed in the following paragraphs.

The February 1971 to January 1973 service medical records 
show that the veteran had a seborrheic cyst removed from his 
left arm in April 1971.  On a report of medical history 
completed at the time of his medical examination for 
separation from service in January 1973, the veteran gave a 
history of cramps in his legs.  There were no medical 
diagnoses at this medical examination to account for the 
veteran's medical conditions being considered in this appeal.

Service department medical reports of the veteran's treatment 
and evaluations in the 1970's, 1980's and 1990's while in the 
U.S. Navy Reserve are of record.  A report of annual 
examination in August 1975 shows that the veteran gave a 
history of broken bones and of tension headaches.  A history 
of fracture of the right shoulder and tension headaches was 
noted.  The report of this medical examination shows that he 
was 5 feet, 8-1/2 inches tall, and that he weighed 216 pounds.  
It was noted that he was overweight.  A report of annual 
examination in November 1983 shows that the veteran gave a 
history of cramps in his legs, broken bones and recent gain 
or loss of weight.  It was noted that he had had leg cramps 
with no recent problems and that he had sustained damage to 
the right knee in 1981 and was hospitalized for a bone chip 
in a knee in November 1983.  Reports dated in 1983, 1986 and 
1988 show that he was placed on a diet program for excess 
weight.  A report of his reenlistment examination in January 
1990 shows that the veteran had seborrheic dermatitis.  The 
report of his annual examination in April 1992 notes the 
veteran's history of knee operations, left and right, in 
1976, 1982 and 1989.

Private medical reports show that the veteran was treated for 
various conditions from 1987 to 1992.  A report of his 
treatment in November 1992 notes that he was troubled with 
frontal and nuchal headaches that were probably more active 
in stressful situations.  It was noted that he had gained 
weight with recent medication.  The diagnoses were those of 
hypertension and exogenous obesity.

VA medical reports of the veteran's outpatient treatment show 
that he was seen in 1993 and 1994 for various problems.  A 
report of his treatment in December 1993 shows that he was 
seen for depression.  A report of his treatment in February 
1994 shows that he had problems with hemorrhoids, a rash on 
the face and depression.  He was found to have depression and 
dyshidrosis of the skin of the face.

The veteran underwent various VA medical examinations in 1994 
in conjunction with a protocol examination for former 
veteran's of the PGW.  At a VA neuropsychiatric examination 
in June 1994, he gave a history of headaches and anxiety 
since service in the PGW.  The diagnoses were those of 
headaches with no neurological sequelae and anxiety disorder 
not otherwise specified.

A VA report of a laboratory study in June 1994 shows that the 
veteran's serum testosterone was 288 NG/DL (300-990).

At a VA general medical examination the veteran gave a 
history of exposure to smoke of oil fires during the PGW.  It 
was noted that his height was 5 feet, 8-1/2 inches, and that he 
weighed 224 pounds.  The veteran gave a history of exposure 
to chemicals and of taking various immunizations and pills 
during the PGW.  The diagnoses were those of status post 
cholecystectomy, status post arthrotomy of the right knee, 
status post arthrotomy of the left knee, skin rash of the 
face, joint and bone aches with stiffness in the morning, 
history of muscle spasms with normal examination, history of 
diarrhea, hemorrhoids, history of fatigue with normal 
examination, history of high blood pressure that was being 
treated and under control and history of loss of sex drive 
with low serum testosterone.

The veteran underwent a VA gastrointestinal (GI) examination 
in July 1994.  The diagnosis was that of hemorrhoids.

The veteran underwent a VA skin examination in July 1994.  
The diagnosis was that of history of seborrhea capitis that 
appeared under good control with seborrheic dermatitis of the 
face found at this examination.

At a VA hypogonadism examination in August 1994, the veteran 
was found to have sexual dysfunction secondary to 
antihypertensive therapy.  The examiner opined that the 
veteran's low testosterone did not seem to indicate the 
presence of a chronic problem, and he recommended the veteran 
for further evaluation.  

A VA laboratory report of the veteran's serum testosterone in 
August 1994 was 380 NG/DL (300-990).

A VA report shows that the veteran was seen in the 
endocrinology clinic in November 1994 for possible 
hypogonadism.  The assessment was that there was no evidence 
of hypogonadism.  It was noted that the veteran's prior low 
testosterone was only a borderline measurement and that a 
repeat testosterone was clearly within normal range.  It was 
noted that he continued to have problems with sexual 
dysfunction and he was recommended for evaluation by a 
urologist.

A letter from Robert W. Haley, M.D., dated in January 1996 
notes that he and others conducted a study of Gulf War 
related illnesses.  He submitted three scientific papers with 
this letter describing the results of the study.  The results 
of the study indicated that many Gulf War veterans suffered 
varying degrees of damage to the brain, spinal cord and 
peripheral nerves, which was attributed to combinations of 
low-level chemical nerve agents, pyridostigmine bromide in 
the anti-nerve gas tablets, DEET in highly concentrated 
insect repellents, pesticides in flea collars and possibly 
pesticide spraying.  Analysis of the psychological testing 
date by a colleague of Dr. Haley found no evidence of combat 
stress, post-traumatic stress disorder or other psychological 
illnesses.

The veteran testified at a hearing in September 1997 that he 
was exposed to smoke from oil fires and other environmental 
hazards during service in the PGW in Saudi Arabia that caused 
or contributed to the various medical conditions being 
considered in this appeal.  He stated that he was treated for 
a skin condition while in Saudi Arabia.  His testimony was to 
the effect that these medical conditions should be service 
connected based on his exposure to various elements while in 
Saudi Arabia.

The veteran underwent various VA medical examinations in 
March 1999 in conjunction with a protocol examination for 
former PGW veterans.  At a neurological examination, he 
complained of fatigue, headaches, cramps behind his knees, 
depression, loss of sexual drive (inability to maintain an 
erection for longer than 2 to 3 minutes) and memory loss 
since service in the PGW.  No significant neurological 
deficits were noted.  At a mental status examination, his 
memory, both remote and recent, was good.  The diagnoses were 
anxiety disorder, not otherwise specified; tension headaches, 
not incapacitating; and decreased sex drive, secondary to 
antihypertension medication.

At a VA bone examination, it was noted that the veteran had a 
history of joint aches, particularly in and about the knees.  
It was noted that the veteran had experienced tendinitis of 
the knees from time to time without further chronic 
disability.  He complained of some muscle soreness and muscle 
spasms in the leg.  He reported that he felt leg cramps at 
night.  He also complained of pain in the right and left 
elbows.  He reported a history of a finding of tendinitis of 
the left elbow by a civilian physician.  He reported surgery 
on the tendon about the left elbow that was apparently cut 
and then sutured, relieving the stress on his elbow to where 
he now had full range of motion of the left elbow with no 
symptoms.  He had similar soreness about the right elbow, and 
there was some tenderness over the lateral epicondyle.  He 
also reported a history of surgery of the wrist to relieve 
numbness on his right hand.  The diagnoses were tendinitis of 
knees bilaterally with normal examination; epicondylitis of 
the right elbow; postoperative surgery for carpal tunnel 
syndrome of the right wrist; and history of tendinitis, 
postoperative, left elbow, resolved. 

The veteran was examined at a VA medical facility for chronic 
fatigue; this condition was not found.  At a VA genitourinary 
examination, partial erectile dysfunction, not otherwise 
specified, was diagnosed.

At a VA GI examination, the veteran reported that he did not 
ordinarily have diarrhea.  The diagnoses were internal 
hemorrhoids, history of colonoscopy with removal of benign 
polyps, and mild obesity.

The veteran underwent a VA muscle examination, but no 
significant abnormalities were found.  At a VA skin 
examination, the diagnosis was that of seborrheic dermatitis 
of the face and scalp.

Legal Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration denied, No. 96-1517 (U.S. Vet. App. July 28, 
1999) (per curiam).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the 
claims.  Murphy v. Derwinski, 1 Vet. App. at 81.  The Court 
has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper and lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 
1118 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval or air service in the 
Southwest Asia theater of operations during the PGW; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99 (May 
3, 1999).

With respect to the 2nd and 4th elements, VAOPGCPREC 4-99 
provides that evidence that the illness is "undiagnosed" 
may consist of evidence that the illness cannot be attributed 
to any known diagnosis or, at minimum, evidence that the 
illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination.  The type of 
evidence necessary to establish a well-grounded claim as to 
each of these elements may depend upon the nature and 
circumstances of the particular claim.  Medical evidence 
would ordinarily be required to satisfy the 4th element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.

For purposes of the 2nd and 3rd elements, VAOPGCPREC 4-99 
indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type that would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 3rd 
element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 1991).

The evidence indicates that the veteran served in the PGW and 
the Board concedes that he is a combat veteran.  Under the 
circumstances, the provisions of 38 U.S.C.A. § 1154(b) are 
for consideration and his statements concerning the presence 
of any of the claimed disabilities during this period of 
service are accepted as correct.  The only disability that 
the veteran claims to have been present during the PGW was a 
skin condition that required treatment.  Although the service 
medical records do not show that the veteran was treated for 
a skin condition during the PGW, the Board finds that the 
veteran was treated for such a condition during this service 
based on his testimony at the hearing in 1997 and application 
of the provisions of 38 U.S.C.A. § 1154(b).  With regard to 
the other conditions being considered in this decision, the 
veteran maintains that these conditions had their onset after 
service in the PGW and that they are due to exposure to 
smoke, chemicals and other environmental hazards during the 
PGW.  The Board finds that the veteran was exposed to such 
elements during the PGW based on his statements and 
application of the provisions of 38 U.S.C.A. § 1154(b).

With regard to the claim of service connection for an 
undiagnosed illness manifested by skin rashes, the veteran's 
statements and testimony are to the effect that he has such a 
condition and that it is due to exposure to various elements 
during the PGW.  The February 1971 to January 1973 service 
medical records show that the veteran had a seborrheic cyst 
removed from his left arm in April 1971.  The medical 
evidence does not indicate that the veteran had any residuals 
of this condition.  A service department report of the 
veteran's reenlistment examination in January 1990, prior to 
service in the PGW, shows that he had seborrheic dermatitis 
at that time, and the report of his VA skin examination in 
March 1999 continues to show the presence of this disability.  
As there is a diagnosis to account for the veteran's 
complaints of skin rashes, the Board finds that the 
provisions of service connection for an undiagnosed illness 
manifested by skin rashes are not for application.  Nor does 
the medical evidence link the veteran's seborrheic 
dermatitis, found prior to service in the PGW, to an incident 
of service, including the acute seborrheic cyst found during 
his first period of active service.  Nor does the medical 
evidence show an increase in the seborrheic dermatitis during 
the PGW.  As there is no evidence of an undiagnosed illness 
manifested by skin rashes and there is no competent (medical) 
evidence linking the veteran's seborrheic dermatitis to an 
incident of service or showing worsening of this condition 
during the PGW, the Board finds that the veteran's claim of 
service connection for an undiagnosed illness manifested by 
skin rashes is not plausible, and it is denied as not well 
grounded.  See VAOPGCPREC 4-99; Caluza v. Brown, 7 Vet. App. 
at 506.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by fatigue due to 
exposure to elements during the PGW.  The evidence does not 
show medical findings or objective indicators of such an 
illness to support the veteran's testimony with regard to the 
presence of such a disability.  At the VA medical examination 
in March 1999 to determine whether the veteran had this 
illness, symptoms of this condition were not found.  Thus, 
the Board finds that the veteran's claim of service 
connection for an undiagnosed illness manifested by fatigue 
is not plausible, and it is denied as not well grounded.  Id.

Service department medical reports of the veteran's treatment 
and evaluations in the 1970's, 1980's and 1990's show that he 
has a history of broken bones and of knee surgeries.  At a VA 
general medical examination in 1994 he gave a history of 
arthrotomies of the right and left knees.  At the VA bone 
examination in 1999, he complained of occasional pain in the 
right and left elbows and problems with his right wrist and 
knees that were attributed to tendinitis of the knees, 
epicondylitis of the right elbow, tendinitis of the left 
elbow and postoperative residuals of carpal tunnel syndrome 
of the right wrist.  The evidence does not show clinical 
findings or objective indicators of an undiagnosed illness 
manifested by joint aches, and the competent (medical) 
evidence does not link the right and left knee conditions, 
right and left elbow conditions and/or right wrist condition 
to an incident of service or show an increase in these 
conditions during the veteran's service in the PGW.  Although 
the veteran's testimony is to the effect that these 
conditions are due to an undiagnosed illness from exposure to 
elements during the PGW, the medical evidence relates his 
joint aches to specific diagnosed disabilities.  Under the 
circumstances in this case, the Board finds that the 
veteran's claim of service connection for an undiagnosed 
illness manifested by joint aches is not plausible, and the 
claim is denied as not well grounded.  Id.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by headaches due to 
exposure to various elements during the PGW, but the medical 
evidence attributes his headaches to tension and show that 
these headaches were present as early as August 1975 when he 
underwent an annual examination while in the U.S. Navy 
Reserve.  The report of his VA neurological examination in 
March 1999 continues to show the presence of tension 
headaches.  As the evidence does not indicate the presence of 
an undiagnosed illness manifested by headaches, and the 
veteran has not submitted competent (medical) evidence 
linking his tension headaches, first found prior to service 
in the PGW, to an incident of service or showing an increase 
in the tension headaches during the PGW, his claim of service 
connection for an undiagnosed illness manifested by headaches 
is not plausible, and it is denied as not well grounded.  Id.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by muscle spasms due 
to exposure to various elements during the PGW, but the 
medical evidence indicates that he had complaints of muscle 
spasms as early as November 1983 when he underwent an annual 
medical examination for the U.S. Navy Reserve.  At a VA 
muscle examination in March 1999, there was no clinical 
evidence of an undiagnosed illness manifested by muscle 
spasms, and the veteran has not submitted objective 
indicators of such a condition.  The overall evidence does 
not show manifestations of one or more signs of an 
undiagnosed illness manifested by muscle spasms related to 
exposure to elements during the PGW, and the claim of service 
connection for such an illness is not plausible.  Thus, the 
claim is denied as not well grounded.  Id.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by diarrhea due to 
exposure to elements during the PGW, but the evidence does 
not show clinical findings or objective indicators of such an 
illness.  At a VA GI examination in July 1994, hemorrhoids 
were found, and at a VA GI examination in March 1999, 
internal hemorrhoids and history of colonoscopy with removal 
of benign polyps were noted.  At the March 1999 VA 
examination, the veteran reported that he did not ordinarily 
have diarrhea.  The overall evidence does not show objective 
indicators of an undiagnosed illness manifested by diarrhea, 
and the veteran's claim of service connection for such an 
illness is not plausible.  Thus, the claim is denied as not 
well grounded.  Id.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by depression due to 
exposure to elements during the PGW, but the medical evidence 
shows that his psychiatric symptoms are attributable to 
anxiety disorder that was first demonstrated after service in 
the PGW.  There is no medical evidence linking the veteran's 
anxiety disorder to an incident of service.  After 
consideration of all the evidence, the Board finds that there 
are no clinical findings or objective indicators of an 
undiagnosed illness manifested by depression and that the 
veteran has not submitted competent (medical) evidence 
linking his anxiety disorder to an incident of service.  
Thus, the claim of service connection for an undiagnosed 
illness manifested by depression is not plausible, and it is 
denied as not well grounded.  Id.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by loss of sex drive 
due to exposure to various elements during the PGW, but the 
medical evidence shows that he has a diagnosed medical 
condition, erectile dysfunction, that was first demonstrated 
after the PGW.  The medical evidence does not link this 
medical condition to an incident of service.  A claim of 
service connection for a disability is not well grounded 
where there is no medical evidence showing a nexus between 
the condition and service.  See Caluza, 7 Vet. App. at 506.  
In this case, there are no clinical findings or objective 
indicators of an undiagnosed illness manifested by loss of 
sex drive, and there is no competent (medical) evidence 
linking the veteran's erectile dysfunction, first found after 
the PGW, to an incident of service.  Thus, the claim of 
service connection for an undiagnosed illness manifested by 
loss of sex drive is not plausible, and it is denied as not 
well grounded.  See VAOGCPREC 4-99; Caluza v. Brown, 7 Vet. 
App. at 506.

The veteran's statements and testimony are to the effect that 
he had an undiagnosed illness manifested by overweight due to 
exposure to various elements during the PGW, but the medical 
evidence shows that his weight problems are due to obesity 
first noted at an annual medical examination in August 1975 
while in the U.S. Naval Reserve.  The medical evidence does 
not link this condition to an incident during the veteran's 
first period of service and it does not show an increase in 
this disability during the veteran's second period of 
service.  Thus, the Board finds that there are no clinical 
findings or objective indicators of an undiagnosed illness 
manifested by overweight, and that the veteran has not 
submitted competent (medical) evidence linking his obesity to 
an incident of service or showing an increase in this 
condition during service in the PGW.  The claim of service 
connection for an undiagnosed illness manifested by 
overweight is not plausible, and it is denied as not well 
grounded.  Id.

The veteran's statements and testimony are to the effect that 
he has an undiagnosed illness manifested by memory loss due 
to exposure to elements during the PGW, but the evidence does 
not show clinical findings or objective indicators of such an 
illness.  At a VA neurological examination in March 1999, his 
memory, both remote and recent, was found to be good.  Under 
the circumstances, the Board finds that this claim is not 
plausible, and it is denied as not well grounded.  Id.

The letter from Dr. Haley dated in January 1996 with the 
scientific papers reveals that the results of a study of 
Gulf-War related illnesses indicated that many Gulf War 
veterans suffered varying degrees of damage to the brain, 
spinal cord, and peripheral nerves, but this evidence does 
not contain clinical findings or objective indicators of the 
veteran's claimed undiagnosed illnesses.  Nor does this 
evidence specifically link any of the veteran's diagnosed 
disabilities to an incident of the PGW.  The Board finds that 
this evidence does not raise a plausible basis for the 
veteran's claims for the various undiagnosed illnesses 
considered in this appeal.  38 U.S.C.A. § 5107(a).

The Board notes that the RO denied the claim of service 
connection for undiagnosed illnesses manifested by skin 
rashes, fatigue, joint aches, headaches, muscle spasms, 
diarrhea, depression, loss of sex drive, overweight and 
memory loss on the merits and finds no prejudice to the 
veteran in appellate denial of the claims as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).



ORDER

The claims of service connection for undiagnosed illnesses 
manifested by skin rashes, fatigue, joint aches, headaches, 
muscle spasms, diarrhea, depression, loss of sex drive, 
overweight, and memory loss are denied as not well grounded.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

